DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1-12 in the reply filed on March 22, 2022 is acknowledged. However, the pending claims are 1-3, 7-13, 15-17, 19, and 20 and thus the elected claims are 1-3 and 7-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 8,774,958) in view of Cherian (US 2018/0159952).
The applied reference by Cherian has a common assignee (Applied Materials) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1:	 The prior art of Zhang et al teaches a method of processing substrates (see abstract), comprising: subjecting each respective first substrate of a first plurality of substrates to a process that modifies a thickness of an outer layer of the respective first substrate; for each respective first substrate, recording a group of process parameter values (see col.4 lines 49-56 of Zhang et al) used for the process, thus generating a plurality of groups of process parameter values, and recording at least one state parameter value used for the process, thus generating a plurality of state parameter values; for each respective first substrate, measuring a removal profile (see col. 8 lines 14-16 of Zhang et al) of the outer layer during or after the process with a monitoring system 160, thus generating a plurality of removal profiles, and subjecting each respective second substrate to the process using the respective control parameter values.  See col. 1 lines 55-57 of Zhang et al.

The prior art of Cherian fails to teach the step of  training an artificial neural network by backpropagation using the plurality of groups of process parameter values, the plurality of state parameter values, and the plurality of removal profiles as training data, the artificial neural network having a plurality of input nodes with at least two of the input nodes configured to receive respective removal values from the removal profile and one or more of the input nodes configured to receive one or more state parameter values, a plurality of output nodes to output control parameter values, and a plurality of hidden nodes connecting the input nodes to the output nodes; for each respective second substrate of a second plurality of substrates, determining a target removal profile and an operating state parameter value; for each respective second substrate, determining respective control parameter values to apply to the respective second substrate from the output nodes of the artificial neural network by applying the target removal profile and the operating state parameter value for the respective substrate to the input nodes of the artificial neural network.

	Cherian teaches the spectrographic monitoring using a neural network.
See the abstract where an artificial neural network is recited along with input nodes, output nodes, and hidden nodes. See also [0010], [0012]. See [0032] where Cherian teaches an in-situ monitoring system 70 and [0037] –[0053] where a controller 90 is recited. The motivation to modify the method of Zhang et al to use the spectrographic monitoring using a neural network and method of Cherian is that it enhances the in-situ optical monitoring of Zhang et al and allows measured spectrum to be received, a desired value to be generated and the determination of the whether to halt or adjust the processing parameters based on the values derived from the artificial neural network. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Zhang et al to use the in-situ optical monitoring of Zhang et al.

Regarding claim 2: The method of claim 1, wherein the process comprises chemical mechanical polishing.  See abstract of Zhang et al.

Regarding claim 3:	The method of claim 2, wherein the control parameter values comprise pressures of chambers in a carrier head to hold a substrate against a polishing pad.  See col. 2 lines 28-30 of Zhang et al.

Regarding claim 7:	The method of claim 2 wherein the control parameter values comprise one or more of a platen rotation rate, carrier head rotation rate, or polishing time.  See col. 4 lines 49-52 of Zhang et al.

Regarding claim 8:	The method of claim 2 wherein the state parameter values comprise one or more of a retaining ring life, or a polishing pad life.  See col 1 lines 35-43 Zhang et al where the polishing pad condition is discussed which is interpreted as the polishing pad life.

Regarding claim 9:	The method of claim 1, wherein the monitoring system comprises an in-line metrology system 160 see col. 5 lines 17-33 of Zhang et al.

Regarding claim 10:	The method of claim 9, wherein the in-line metrology system comprises an optical monitoring system 160.  See col. 5 lines 17-33 of Zhang et al.

Regarding claim 11:	The method of claim 1, wherein determining the target removal profile comprises storing a desired thickness profile, receiving a measured thickness profile of the respective second substrate, and determining a difference between the measured thickness profile and the desired thickness profile.  See col 7 lines 22-33 of and col. 7 lines 41-col. 9 line 5 of Zhang et al.

Regarding claim 12:	The method of claim 1, wherein receiving the measured thickness profile comprises measuring a thickness profile of the respective second substrate with the monitoring system. See col. 8 line38-51 where an additional substrate is recited and claim 13 of Zhang et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2016/0132042) teaches an intelligent processing tools where an artificial neural network is discussed see abstract. See input notes, hidden nodes, and output nodes were discussed see [0053].
Manens et al (US 7,628,905) teaches an algorithm for real-time process control used in CMP.
Xu et al (US 2018/0304435) teaches a polishing apparatus using neural network (where an input nodes, output nodes, and hidden nodes see [0058]) for monitoring CMP where in-situ monitoring is discussed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716